DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
	Claim 1 is amended. Claims 1-14 are pending. Claims 9-14 are withdrawn. Claims 1-8 are under examination.
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
Page 4 line 23 “25mmt”.
Claim Interpretation
	Claim 7 lines 1-3 “at the time of performing secondary heat treatment on the steel material, 0.01 wt% or more of V(C,N) carbonitrides having a diameter of 5 to 30 nm are formed” is being interpreted as requiring the presence of V(C,N) having a diameter of 5 to 30 nm to be present in the steel material.
Response to Arguments 
Takeshita in view of Feng
Applicant’s arguments, see pg. 9 para. 2, filed June 17, 2021, with respect to Takeshita in view of Feng have been fully considered and are persuasive.  This rejection has been withdrawn. 
	The applicant persuasively argues that Takeshita teaches upper bainite as a main structure deteriorates toughness ([0011]), such that there is no reason to modify Takeshita to arrive at the microstructure of claim 1. 
Xia in view of Feng and either one of Okano or Iodmore
Applicant’s arguments, see Remarks pg. 11 paras. 2-5, filed June 17, 2021, with respect to Xia have been fully considered and are persuasive.  The rejection of Xia in view of Feng and either one of Okano or Iodmore has been withdrawn. 
	Xia teaches vacuum melting, soaking, hot rolling, then air-cooling followed by either (1) MMS-300 thermo-simulator of heating, cooling, then water-quenching or (2) furnace of heating, air-cooling, then water quenching (1. Experimental Procedure, Fig. 1), such that the final structure of the either process (1) or (2) is a quenched structure (i.e. not air-cooled bainite). 
Feng in view of either one of Okano or Kimura
	Applicant did not argue Feng in view of either one of Okano or Kimura in the remarks filed June 17, 2021. The June 17, 2021 claim amendments do not overcome the rejection. This rejection is maintained.
Pyshmintsev in view of either one of Okano or Iodmore
	Applicant did not argue Pyshmintsev in view of either one of Okano or Kimura in the remarks filed June 17, 2021. The June 17, 2021 claim amendments do not overcome the rejection. This rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 13-14 “a process capable of forming bainite even at an air-cooling rate” renders the claim indefinite. The term “capable” requires the process to have the ability to form bainite at an air-cooling rate, but does not require the process to form bainite at an air-cooling rate. It is unclear whether or not the process to form the claimed steel requires forming bainite. It is also unclear whether or not the process requires an air-cooling rate. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring air-cooled bainite as part of the microstructure of the steel material, where the process is capable of forming bainite even at air-cooling rate.
Claim 1 line 14 “artificially increasing an austenite grain size” renders the claim indefinite. It is unclear how the austenite grain size is required to be increased artificially (i.e. by human intervention). For example it is unclear what the metes and bounds are of the human intervention that is required to increase the austenite grain size and it is unclear why it is an artificial process. 
Claim 1 lines 14-15 “shift a ferrite formation node backward in a continuous cooling transformation (CCT) diagram” renders the claim indefinite. It is unclear what a ferrite formation node is on a CCT diagram. It is unclear if it is any point within the CCT diagram that forms ferrite or a specific point, such as at the minimum or maximum temperature or cooling rate. It is unclear what the backward shift is relative to. It is unclear what “backward” refers to. It could be backward in terms of formation time or formation temperature or both. 
Claim 1 line 16 “morphologically the same as upper bainite” renders the claim indefinite. The term “morphologically” is defined by Merriam-Webster as relating to structure. Therefore, claim 1 line 16 recites the structure of the air-cooled bainite is structurally the same (i.e. morphologically) as upper bainite. It is unclear how to distinguish between the structure of a steel that is air-cooled bainite versus one with upper bainite. 
Claims 2-8 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Feng et al. “Mn-series Low-Carbon Air-Cooled Bainitic Steel Containing Niobium of 0.02%” Journal of Iron and Steel Research, International, 2010, 17(4): 53-58. Citations as section:paragraph(s).) and either one of Okano (JP H08-209294 machine translation) or Kimura (JP 2013-044027 machine translation).
Regarding claim 1, Feng teaches an air-cooled ferrite/bainite duplex steel (i.e. a microstructure comprising approximately equal amounts of ferrite and bainite such that it reads on at least 40 vol% bainite with a balance being ferrite) (abstract) with a Si, Mn, P, S, N, Ti, and Nb composition that falls within or overlaps with that claimed (Table I) where the presence of 0.02% Nb results in an increased amount of and main phase of granular bainite (2.2:1-4, 3:All, and Figs. 3-5), the main phase in the steel is bainite (i.e. a microstructure contains at least 40 vol% air-cooled bainite) (2.2:1-3 and Fig. 3(c)), hardly any Nb(C,N) is observed (abstract, 2.2:7,9,10, and 3:All), the sheet is manufactured by rolling and air-cooling (i.e. the air-cooled bainite is a structure obtained in a process capable of forming bainite even at an air-cooling rate) (53:2:1, 54:2:1, and Fig. 1), and has a granular bainite microstructure that belongs to upper bainite ferrite with lath-like and semi-continuous island strips distributed almost parallel in ferrite lath matrix (i.e. the air-cooled structure is morphologically the same as upper bainite) (55:2:2) to improve toughness and strength (Feng 57:1:1-2).
Element
Claim 1
Feng
C
0.10 to 0.25
0.08
Si
0.05 to 0.50
0.82
Mn
1.0 to 2.0
2.0 – 2.5
Al
0.005 to 0.1
See Rejection
P
0.010 or less
0.009
S
0.0015 or less
0.008
N
0.003 to 0.007
(30 to 70 ppm)
0.0024
Ti
0.001 to 0.03
<0.1
Cu
0.02 to 0.50
See Rejection
Ni
0.05 to 0.50
See Rejection
Ca
0.0005 to 0.0040
See Rejection
Nb
0.001 to 0.03
0.02
V
0.001 to 0.03
See Rejection
One or two of:
Cr
Mo

to 0.20
0.05 to 0.15

1.18; See Rejection
-
Fe
Balance
Balance


Feng teaches 0.08 % C (Table I), but is silent to 0.10 to 0.25 wt% C.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.05 to 0.15% C ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to vary the C content from 0.05 to 0.15% because within this range C secures high-strength without deteriorating welding crack resistance (Okano [0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.01 to 0.1% C ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to vary the C from 0.01 to 0.1% because within this range C increase strength and effectively precipitates Nb(C,N) without lowering weldability (Kimura [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Feng teaches 1.18 % Cr (Table I) and that Cr is added for strength (Introduction, 53:2:1), but is silent to 0.01 to 0.20 wt% Cr.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023])comprising 0.05 to 1.00% Cr ([0048]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the Cr in the steel of Feng from 0.05 to 1.00% because it increases strength without deteriorating weldability (Okano [0048]).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.05 to 1.0% Cr ([0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the Cr in the steel of Feng from 0.05 to 1.0% because it increases strength by solid solution strengthening and suppresses cementite decomposition, which improves softening resistance during tempering without lowering weldability and surface quality and hindering the scale peeling property (Kimura [0033]). 
Feng is silent to the presence of Al, Cu, Ni, Ca, and V.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.10% Al ([0043]), 0.01 to 0.50% Cu ([0046]), 0.05 to 2.00% Ni ([0047]), 0.0005 to 0.010% Ca ([0051]), and 0.005 to 0.070% V ([0050]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to include Al, Cu, Ni, Ca, and V as taught by Okano because Al deoxidizes without deteriorating toughness (Okano [0043]), Cu improves hardenability, strengths solid solution, and strengths by precipitation without deteriorating hot workability, toughness, and weldability (Okano [0046]), Ni ensures hardenability and improves toughness without increasing the cost excessively (Okano [0047]), Ca spheroidizes non-metal inclusions and improves bending workability and toughness without becoming inclusions and deteriorating toughness (Okano [0051]), and V increased strength and prevents tempering and softening without deteriorating toughness and weldability (Okano [0050]).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.003 to 0.1% Al ([0027]), 0.01 to 1.0% Cu ([0031]), 0.01 to 1.0% Ni ([0032]), 0.0005 to 0.005% Ca ([0037]), and 0.001 to 0.2% V ([0034]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to include Al, Cu, Ni, Ca, and V as taught by Kimura because Al acts as a deoxidizing material (Kimura [0027]), Cu increases strength by solid solution without deteriorating surface quality (Kimura [0031]), Ni increases strength by solid solution strengthening and improves low temperature toughness without becoming economically disadvantageous (Kimura [0032]), Ca effectively contributes to morphological control of inclusions and improves toughness without lowering steel cleanliness (Kimura [0037]), and V increases normal temperature strength and high temperature strength without lowering surface quality (Kimura [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Feng teaches the presence of hardly any Nb(C,N) (abstract, 2.2:7,9,10, and 3:All), but is silent to the size and wt%.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising Nb carbonitrides with a particle size preferably of 20 nm or less and a volume fraction of 0.01 to 0.6% ([0009], [0019], [0022], and [0023]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to control the Nb(C,N) precipitates to be 20 nm or less and 0.01 to 0.6 vol% because it has a fine size that precipitates during air cooling (Okano [0019]), securing high strength while maintaining a low yield ratio (Okano [0006], [0007], [0021], and Fig. 3), the vol% secures a tensile strength of 590 N/mm2 or more (Okano [0022]; the steel of Feng has a tensile strength of 937 MPa in Fig. 2), and it reinforces welding joint strength (Okano [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising fine Nb(C,N) of less than 20 nm ([0010], [0018]) in an amount of 0.01 to 0.08% ([0020] and [0041]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to control the Nb(C,N) to be less than 20 nm and in an amount of 0.01 to 0.08% because it forms a fire-resistant steel material having excellent high temperature strength (Kimura [0020]). 
In claim 1 line 1 the preamble recites a steel material “for a pressure vessel”.  This has been considered and determined to recite the purpose or intended use of the claimed steel material. The composition and structure of the steel of Feng and either one of Okano or Kimura is substantially similar to that instantly claimed such that the steel of the prior art is capable of being used for a pressure vessel. A prior art structure which is capable of performing the intended use as recited in the preamble meetings the claim. MPEP 2111.02(II).
In claim 1 line 1 the preamble recites a steel material “having excellent hydrogen-induced cracking (HIC) resistance”.  The composition and structure of the steel of Feng and either one of Okano or Kimura is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.  
In claim 1 lines 14-15 “artificially increasing an austenite grain size to shift a ferrite formation node backward in a continuous cooling transformation (CCT) diagram” has been considered and determined to recite a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). The product formed by this process appears to require air-cooled bainite that is morphologically the same as upper bainite. Feng teaches a ferrite/bainite duplex steel (abstract) manufactured by air-cooling (53:2:1, 54:2:1, and Fig. 1) with a microstructure that belongs to upper bainite ferrite with lath-like and semi-continuous island strips distributed almost parallel in ferrite lath matrix (55:2:2). The process (i.e. air-cooling) and product (i.e. microstructure that belongs to upper bainite ferrite) of the prior art appears to be substantially similar to the process and product claimed such that, absent evidence to the contrary, the claimed steel material is rendered obvious.
Regarding claim 2, Feng and Okano teach hardly any Nb(C,N) (Feng abstract, 2.2:7,9,10, and 3:All) with a preferably size of 20 nm or less and  a volume fraction of 0.01 to 0.6% (Okano [0009], [0019], [0022], and [0023]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Feng is silent to the presence of B.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.0003 to 0.0030 % B ([0052]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to add B as taught by Okano because is increases hardenability and strength without deteriorating toughness (Okano [0052]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) ([0009] and [0010]) comprising 0.0001 to 0.003% B ([0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng to include 0.0001 to 0.003% B because B enhances hardenability and increase strength without lowering toughness (Kimura [0035]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 6, Feng teaches mechanical tests on 10 mm x 10 mm x 55 mm Charpy impact sample (i.e. steel material has a thickness of 10 mm; 1:2). 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and either one of Okano or Kimura as applied to claim 1, and further in view of Pyshmintsev (Pyshmintsev et al. “Properties of Low-Carbon Steels Containing Bainite in the Structure. Metallurgist, Vol. 53, Nos. 11-12, 2009, 735-742. Citations as page:paragraph(s).).
Regarding claim 4, Feng teaches air-cooled bainite (abstract), but is silent to the presence of pearlite.
Pyshmintsev teaches a steel that is predominantly ferrite-bainite (abstract) where cooling at a rate of 1°C/sec (i.e. air cooling) forms a low volume fraction of pearlite (i.e. ferrite is partially replaced with pearlite) (736:3-4, 737:2, Table 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng and either one of Okano or Kimura to form a low volume fraction of pearlite because the air cooling (Feng 53:2:1) rate is substantially similar to 1°C/sec (the instant specification recites air-cooling has a rate of 0.1 to 5°C/s; 11:3-5), which forms pearlite (Pyshmintsev 736:3-4 and 737:2) and this air-cooling rate increases ultimate strength and strain hardening coefficient (Pyshmintsev 741:4). 
Regarding claim 5, Feng, either one of Okano and Kimura and Pyshmintsev are silent to the presence of spheroidal cementite (i.e. 0 wt% spheroidal cementite).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, either one of Okano or Kimura, and Pyshmintsev as applied to claim 4 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
	In the event it is determined that claim 5 requires the presence of spheroidized cementite, then the below rejection is applied. 
Regarding claim 5, Feng, either one of Okano or Kimura, and Pyshmintsev are silent to the presence and amount of spheroidal cementite.
Matrosov teaches heat treatment of ferrite-bainite steels (abstract) where heating temperature effects cementite presence and amount such as heating at 650°C coarsens granular cementite inclusions (583:3, Fig. 9d, 588:1), heating to 300-500°C precipitates spheroidal cementite (588:1, fig. 9b), and diagrams showing the change in the structural state based on heating temperature (584: 4 and Fig. 12). The presence, amount, and form of the cementite is a result-effective variable that depends on the heat treatment temperature.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Feng, either one of Okano or Kimura, and Pyshmintsev to heat treat while controlling the structure (i.e. granular or spheroidal) and amount of resulting cementite as taught in Matrosov because it changes the resulting mechanical properties of the steel (Matrosov abstract) where the presence of cementite has a favorable effect on impact strength and reduction in the cold brittleness threshold (Matrosov 588:1). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and either one of Okano or Kimura as applied to claim 1 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
Regarding claims 7 and 8, Feng and Okano teach 0.005 to 0.070% V (Okano [0050]), but are silent to the presence of V(C,N).
Alternatively, Feng and Kimura teach fine precipitates of V(C,N) (Kimura [0034]), but are silent to the size and amount of the precipitates. 
Matrosov teaches heat treatment of ferrite-bainite steel impacts V carbonitride precipitation (abstract) where the original condition has a small amount of nanodispersed V carbonitride particles with a size of 5-7 nm (584:5-6) that remains unchanged when heating to 500°C (585:2), heating to 600-650°C increases the precipitate density of 1-5 nm size precipitates (585:2 and 586:1, Fig. 14a), and heating to 690-740°C coarsens somewhat to precipitates of 10 nm and volumetric density is reduced (586:1 and Fig. 14b) (589:2). The size and amount of V(C,N) is a result-effective variable that depends on the heat treatment temperature (587:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to heat treat to precipitate less than 10 nm V(C,N) precipitates and adjust the volume density by heat treatment temperature and time in order to form a steel with the desired mechanical properties (Matrosov abstract) where intense precipitation increases strength and reduces impact strength and cold brittleness (Matrosov 589:2). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claimed are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev (Pyshmintsev et al. “Properties of Low-Carbon Steels Containing Bainite in the Structure. Metallurgist, Vol. 53, Nos. 11-12, 2009, 735-742. Citations as page:paragraph(s).), Perricone (Perricone. Bainitic Structures. ASM Handbook, Volume 9: Metallography and Microstructures. ASM International, 2004. Pp. 179-185.), and either one of Okano (JP H08-209294 machine translation) and Iodmore (Iodmore. “Impurities in Steel” CodeCogs. https://codecogs.com/library/engineering/metallurgy/impurities-in-steel.php. 11 Feb 09.) or Kimura (JP 2013-044027 machine translation).
Regarding claim 1, Pyshmintsev teaches a ferrite-bainite steel (abstract) cooled at a rate of 1°C/sec (i.e. air-cooled) (Table 2) with a Si, Mn, P, S, V, Mo, and Fe composition (Table 1 06G2MB0.1) that fall within the instantly claimed range with carbonitrides of niobium precipitates forming during deformation, pre-, and post- deformation cooling (739:1) where cooling at a rate of 1°C/sec forms acicular (i.e. needle-shaped) bainite (i.e. the air-cooled bainite is a structure obtained in a process capable of forming bainite even at an air-cooling rate) (736:3). 
Element
Claim 1
Pyshmintsev 06G2MB0.1
C
0.10 to 0.25
0.06
Si
0.05 to 0.50
0.23
Mn
1.0 to 2.0
1.71
Al
0.005 to 0.1
See Rejection
P
0.010 or less
0.006
S
0.0015 or less
0.008
N
0.003 to 0.007
(30 to 70 ppm)
See Rejection
Ti
0.001 to 0.03
See Rejection
Cu
0.02 to 0.50
See Rejection
Ni
0.05 to 0.50
See Rejection
Ca
0.0005 to 0.0040
See Rejection
Nb
0.001 to 0.03
0.10
V
0.001 to 0.03
0.006
One or two of:
Cr
Mo

to 0.20
0.05 to 0.15

-
0.23
Fe
Balance
Balance


Pyshmintsev teaches air-cooled acicular (i.e. needle-shaped) bainite (736:3, Table 2, Fig. 1(a,b)), but is silent to the air-cooled bainite being morphologically the same as upper bainite.
Perricone teaches upper bainite is a microstructure in which cementite precipitates in the interlath regions (179:2:2, Fig. 3) and consists of fine plates of ferrite that grow in clusters called sheaves (i.e. in the shape of a bundle of grain stalks laid lengthwise and tied together, needle-shaped) (179:3:2) separated by low-angle boundaries or cementite particles (180:2:1). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the acicular bainite of Pyshmintsev to be morphologically similar to upper bainite because both structures have a needle shape (Pyshmintsev 736:3, Table 2, Fig. 1(a,b); Perricone 179:2:2, 179:3:2, Fig. 3).
Pyshmintsev teaches the presence of carbonitrides (739:1), but is silent to the amount of N present.
Iodmore teaches N of 0.005 to 0.3% as a gaseous impurity in steel (Gaseous Impurities).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Pyshmintsev and Okano to include 0.005 to 0.3% N because these are known impurity levels of N in steel (Iodmore Gaseous Impurities). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or line inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Iodmore, Kimura teaches steel ([0001]) with fine Nb(C,N) precipitates ([0009] and [0010]) comprising 0.0070% (70 ppm) or less N ([0040]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to include less than 70 ppm N because this is an acceptable impurity limit (Kimura [0040]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev teaches 0.06 C (Table 1 06G2MB0.1), but is silent to 0.10 to 0.25% C.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.05 to 0.15% C ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to vary the C content from 0.05 to 0.15% because within this range C secures high strength without deteriorating welding crack resistance (Okano [0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) precipitates ([0009] and [0010]) comprising 0.01 to 0.1% C ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to vary the C content from 0.01 to 0.1% C because it increases strength, precipitates Nb(C,N), and during high temperature generates Mo carbide without lowering weldability (Pyshmintsev [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev teaches 0.10 Nb (Table 1 06G2MB0.1), but is silent to 0.001 to 0.03% Nb.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.100% Nb ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel Pyshmintsev to vary the Nb content from 0.005 to 0.100% because within this range Nb increase strength and refines the structure by precipitating as carbonitrides without deteriorating toughness and weldability (Okano [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
As an alternative to Okano, Kimura teaches steel ([0001]) with fine Nb(C,N) precipitates ([0009] and [0010]) comprising 0.010 to 0.20 % Nb ([0029]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to vary the Nb content from 0.010 to 0.20 % Nb because it precipitates Nb(C,N) to promote precipitation of Mo carbides in the event of fire with causing embrittlement (Kimura [0029]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev is silent to the presence of Al, Ti, Cu, Ni, and Ca.
Okano teaches a steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.005 to 0.10% Al ([0043]), 0.005 to 0.025% Ti ([0053]), 0.01 to 0.50% Cu ([0046]), 0.05 to 2.00% Ni ([0047]), and 0.0005 to 0.010% Ca ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to include Al, TI, Cu, Ni, and Ca as taught by Okano because Al deoxidizes without deteriorating toughness (Okano [0043]), Ti forms fine grains without deteriorating toughness (Okano [0053]), Cu improves hardenability, solid solution strengthening, and precipitation strengthening without deteriorating hot workability, toughness, and weldability ([0046]), Ni ensures hardenability and improves toughness without increasing cost (Okano [0047]), and Ca spheroidizes non-metal inclusions and prevents bending workability and toughness without becoming inclusions and deteriorating toughness (Okano [0051]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) with fine precipitates of Nb(C,N) ([0009] and [0010]) comprising 0.003 to 0.1% Al ([0027]), 0.003 to 0.02% Ti ([0036]), 0.01 to 1.0% Cu ([0031]), 0.01 to 1.0% Ni ([0032]), and 0.0005 to 0.005% Ca ([0037]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to add Al, Ti, Cu, Ni, and Ca as taught by Kimura because Al deoxidizes (Kimura [0027]), Ti improves toughness without hindering a dispersion of fine TiN (Kimura [0036]), Cu increases solid solution strengthening without deteriorating surface quality (Kimura [0031]), Ni increases solid solution strengthening and improves low temperature toughness without becoming economically disadvantageous (Kimura [0032]), and Ca morphologically controls inclusions and improves toughness without lowering steel cleanliness (Kimura [0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Pyshmintsev teaches the presence of Nb(C,N) (739:1), but is silent to the diameter or amount.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising Nb(C,N) preferably less than 20 nm at 0.01 to 0.6 vol% ([0019], [0022], [0023], [0027]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to form Nb(C,N) of less than 20 nm at 0.01 to 0.6 vol% because this secures a tensile strength of 590 N/mm2 or more and vE0 of 50 J or more (Okano [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches Nb(C,N) or less than 20 nm in an amount of 0.01 to 0.08% ([0040] and [0041]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to include Nb(C,N) as taught by Kimura because it promotes precipitation of Mo carbide at high temperature heating (Kimura [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
In claim 1 line 1 the preamble recites a steel material “for a pressure vessel”.  This has been considered and determined to recite the purpose or intended use of the claimed steel material. The composition and structure of the steel of Pyshmintsev and either one of Okano and Iodmore or Kimura is substantially similar to that instantly claimed such that the steel of the prior art is capable of being used for a pressure vessel. A prior art structure which is capable of performing the intended use as recited in the preamble meetings the claim. MPEP 2111.02(II).
In claim 1 line 1 the preamble recites a steel material “having excellent hydrogen-induced cracking (HIC) resistance”.  The composition and structure of the steel of Pyshmintsev and either one of Okano and Iodmore or Kimura is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.  
In claim 1 lines 14-15 “artificially increasing an austenite grain size to shift a ferrite formation node backward in a continuous cooling transformation (CCT) diagram” has been considered and determined to recite a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). The product formed by this process appears to require air-cooled bainite that is morphologically the same as upper bainite. Pyshmintsev in view of Perricone teaches a ferrite-bainite steel (Pyshmintsev abstract) cooled at a rate of 1°C/sec forms acicular (i.e. needle-shaped) bainite (i.e. the air-cooled bainite is a structure obtained in a process capable of forming bainite even at an air-cooling rate) (Pyshmintsev 736:3), where this shape is morphologically the same as the sheaf shape of upper  bainite (Perricone 179:2:2, 179:3:2, 180:2:1, Fig. 3). The process (i.e. cooling at a rate of 1°C/sec) and product (i.e. acicular bainite) of the prior art appears to be substantially similar to the process and product claimed such that, absent evidence to the contrary, the claimed steel material is rendered obvious.
Regarding claim 2, Pyshmintsev and Okano teach preferably 20 nm or less Nb(C,N) at 0.01 to 0.6 vol% (Pyshmintsev 739:1; Okano [0019], [0022], [0023], and [0027]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Alternatively, Pyshmintsev and Kimura teach less than 20 nm Nb(C,N) in an amount of 0.01 to 0.08% (Pyshmintsev 739:1; Kimura [0040] and [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Pyshmintsev is silent to the presence of B.
Okano teaches steel with a tensile strength of more than 590 N/mm2 ([0001]) and a structure of Nb(C,N), 2% or more ferrite, and mainly martensite and bainite ([0009]-[0012], [0016], and [0023]) comprising 0.0003 to 0.0030% B ([0052]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to add 0.0003 to 0.0030% B because it increases hardenability and strength without deteriorating toughness (Okano [0052]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Okano, Kimura teaches steel ([0001]) comprising 0.0001 to 0.003% B ([0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Okano to include 0.0001 to 0.003% B because B enhances hardenability and strength without lowering toughness (Kimura [0035]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Pyshmintsev teaches a steel that is predominantly ferrite-bainite (abstract) where when cooling at a rate of 1°C/sec a low volume fraction of degenerated pearlite is formed (i.e. ferrite is partially replaced with pearlite) (736:3-4, 737:2) on the order of 1 to 5% (Table 2).
Regarding claim 5, Pyshmintsev is silent to the presence of spheroidized cementite (i.e. 0 wt% spheroidized cementite is present).
Regarding claim 6, Pyshmintsev teaches blanks of 30 mm thick reducing by 30% (735:3), which results in a final thickness of 21 mm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev, Perricone, Iodmore, and either one of Okano or Kimura as applied to claim 4 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
	In the event it is determined that claim 5 requires the presence of spheroidized cementite, then the below rejection is applied. 
Regarding claim 5, Pyshmintsev is silent to the presence of spheroidized cementite.
Matrosov teaches heat treatment of ferrite-bainite steels (abstract) where heating temperature effects cementite presence and amount such as heating at 650°C results in coarsening of granular cementite inclusions (583:3, Fig. 9d, 588:1), heating to 300-500°C precipitates spheroidal cementite (588:1, fig. 9b). Therefore the presence, amount, and form of the cementite is a result-effective variable that depends on the heat treatment temperature.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Pyshmintsev to heat treat while controlling the structure (i.e. granular or spheroidal) and amount of resulting cementite as taught in Matrosov because it changes the resulting mechanical properties of the steel (Matrosov abstract). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev, Perricone, Iodmore, and either one of Okano or Kimura as applied to claim 1 above, and further in view of Matrosov (Matrosov et al. “Effect of Heat Treatment on Mechanical Properties and Structure of High-Strength Pipe Steels with a Ferrite-Bainite Structure” Metallurgist, Vol. 55, Nos. 7-8, November, 2011. 582-590 (Russian Original Nos. 7-8, July-August, 2011).
Regarding claims 7 and 8, Pyshmintsev and Okano are silent to the presence of V(C,N).
Alternatively, Pyshmintsev and Kimura teach fine precipitates of V(C,N) (Kimura [0034]), but are silent to the size and amount of the precipitates. 
Matrosov teaches heat treatment of ferrite-bainite steel impacts V carbonitride precipitation (abstract) the original condition has a small amount of nanodispersed V carbonitride particles with a size of 5-7 nm (584:5-6) that remains unchanged when heating to 500°C (585:2), heating to 600-650°C increases the precipitate density of 1-5 nm size precipitates (585:2 and 586:1, Fig. 14a), heating to 690-740°C coarsens somewhat to precipitates of 10 nm and volumetric density is reduced (586:1 and Fig. 14b) (589:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in to heat treat to precipitate less than 10 nm V(C,N) precipitates and adjust the volume density by heat treatment temperature and time in order to form a steel with the desired mechanical properties (Matrosov abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735